DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2021 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 09/02/2021. As directed by the amendment: claims 1-2, 14, 29 have been amended; claim 19 has been canceled; and no new claims have been added. Thus, claims 1-18, 20-29 are presently pending in this application.

Response to Arguments 
Applicant’s argument page 7 of the remarks filed 09/02/2021 that the amended claims 2 and 14 overcame the 112(a) rejections. Applicant’s argument has been fully considered and are not persuasive. The estimated aspiration flow is calculated using the difference between the pressure measured by the first pressure sensor and the second pressure sensor, divided by the ratio of the pressure measured by the second pressure sensor over the pressure measured by the first pressure sensor. So how the estimated aspiration flow is calculated with only the difference of pressures and the ratio of the pressures. Also, the unit of the pressure is mmHg 
 Applicant’s argument pages 7-13 of the remarks filed 09/02/2021 that Sorenson does not teach “a first pressure sensor communicatively connected to an aspiration line and proximate to a proximal end of the phacoemulsification surgical handpiece and exterior to the surgical console” and “the pressure of aspiration line is regulated in accordance with a comparison between an estimated aspiration flow calculated from the pressure measured by the first and second pressure sensors communicatively connected to the aspiration line and a predetermined aspiration pressure”. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
Applicant’s argument pages 14-16 of the remarks filed 09/02/2021 that Sorenson fails to teach “the pressure of the irrigation line is regulated in accordance with an estimated aspiration flow calculated from the pressure measured by the first and second pressure sensors communicatively connected to the aspiration line”. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
Applicant’s argument pages 17-19 of the remarks filed 09/02/2021 that Sorenson fails to include “a phacoemulsification surgical handpiece... having near a proximal end a mass air flow sensor communicatively connected to an aspiration line at a location exterior to the surgical console and wherein the pressure of the aspiration line is regulated in accordance with a comparison between an estimated aspiration flow calculated from the pressure measured by the mass air flow sensor at the proximal end of the phacoemulsification surgical handpiece and a predetermined aspiration pressure”. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2, 14 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 2 recites “the estimated aspiration flow is calculated using the difference between the pressure measured by the first pressure sensor and the second pressure sensor, divided by the ratio of the pressure measured by the second pressure sensor over the pressure measured by the first pressure sensor”. One having ordinary skill in the art would not be able to take such a claimed formula recited in claim 2 “the difference between the pressure measured by the first pressure sensor and the second pressure sensor, divided by the ratio of the pressure measured by the second pressure sensor over the pressure measured by the first pressure sensor” to calculate the estimated aspiration flow. The level of one having ordinary skill in the art and the level of predictability in the art would not help to figure out how to calculate the estimated aspiration flow by the difference between pressures and the ratio between the pressures without undue experimentation. Also, the amount of direction provided in the specification as well as the claims provided by the inventor would not help one having ordinary skill in the art to calculate 
Regarding claim 14, see the 112(a) rejection of claim 2 above.

Allowable Subject Matter
Claim(s) 2 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action.
Claims 1, 3-13, 15-18, 20-29 are allowed over the prior arts of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Sorensen et al. (US 2014/0323953), Calderin et al. (US 9,482,563), Callaghan et al. (US 2017/0246419).
Regarding claim 1, the cited prior arts fail to disclose/teach among all the limitation or render obvious a system for varying pressure rates during phacoemulsification surgery wherein the system comprises a surgical console, a phacoemulsification surgical handpiece, a first pressure sensor communicatively connected to an aspiration line and proximate to a proximal end of the phacoemulsification surgical handpiece and exterior to the surgical console, a second pressure sensor communicatively connected to the aspiration line and proximate to a vacuum source associated with the surgical console, wherein the pressure of the aspiration line is regulated in accordance with a comparison between an estimated aspiration flow calculated from the pressure measured by the first and second pressure sensors communicatively connected to the aspiration line and a predetermined aspiration pressure, in combination with the total structure and function as claimed. 
Sorensen only discloses a system (fig. 1) for varying pressure rates during phacoemulsification surgery (pars. 0024-0025) wherein the system comprises a surgical console (100), a phacoemulsification surgical handpiece (112) and a pressure sensor (330, fig. 3 and par. 0029) communicatively connected to an aspiration line (325) wherein the pressure of 
Calderin only discloses a system with two pressure sensors (10/12, fig. 1) on the same fluid line wherein the pressure sensors (10/12) are communicatively connected to a fluid bearing conduit (14) and also connected to a controller (30) so that the controller is adapted to selectively receive pressure measurement signals from each pressure sensor at regular intervals and to record these measurements in memory (col. 5 lines 35-54).
No combination of prior art was found to teach or suggest each and every element of claim 1.
Regarding claim 13, the cited prior arts fail to disclose/teach among all the limitation or render obvious a system for varying irrigation rates during phacoemulsification surgery wherein the system comprises a surgical console, a phacoemulsification surgical handpiece, a first pressure sensor communicatively connected to the aspiration line and located proximate to the detachable receiver, a second pressure sensor communicatively connected to the aspiration line and proximate to a vacuum source associated with the surgical console, wherein the pressure of the irrigation line is regulated in accordance with an estimated aspiration flow calculated from the pressure measured by the first and second pressure sensors communicatively connected to the aspiration line, in combination with the total structure and function as claimed.
Sorensen only discloses a system (fig. 1) for varying pressure rates during phacoemulsification surgery (pars. 0024-0025) wherein the system comprises a surgical console (100), a phacoemulsification surgical handpiece (112) and a pressure sensor (330, fig. 3 and par. 0029) communicatively connected to an aspiration line (325) wherein the pressure of the aspiration line (325) is regulated in accordance with a comparison between an estimated 
Calderin only discloses a system with two pressure sensors (10/12, fig. 1) on the same fluid line wherein the pressure sensors (10/12) are communicatively connected to a fluid bearing conduit (14) and also connected to a controller (30) so that the controller is adapted to selectively receive pressure measurement signals from each pressure sensor at regular intervals and to record these measurements in memory (col. 5 lines 35-54).
No combination of prior art was found to teach or suggest each and every element of claim 13.
Regarding claim 29, the cited prior arts fail to disclose/teach among all the limitation or render obvious a system for varying pressure rates during phacoemulsification surgery wherein the system comprises a surgical console, a phacoemulsification surgical handpiece having near a proximal end a mass air flow sensor communicatively connected to an aspiration line at a location exterior to the surgical console wherein the pressure of the aspiration line is regulated in accordance with a comparison between an estimated aspiration flow calculated from the pressure measured by the mass air flow sensor at the proximal end of the phacoemulsification surgical handpiece and a predetermined aspiration pressure, in combination with the total structure and function as claimed.
Sorensen only discloses a system (fig. 1) for varying pressure rates during phacoemulsification surgery (pars. 0024-0025) wherein the system comprises a surgical console (100), a phacoemulsification surgical handpiece (112) and a pressure sensor (330, fig. 3 and par. 0029) communicatively connected to an aspiration line (325) wherein the pressure of the aspiration line (325) is regulated in accordance with a comparison between an estimated aspiration flow calculated from the pressure measured by the first sensor (330) and a predetermined aspiration pressure (first/second pressure threshold, par. 0035). 

No combination of prior art was found to teach or suggest each and every element of claim 29.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783